



Exhibit 10.2


BROCADE COMMUNICATIONS SYSTEMS, INC.
AMENDMENT TO CHANGE OF CONTROL RETENTION AGREEMENT
This amendment (the “Amendment”) is made by and between [NAME OF EXECUTIVE]
(“Executive”) and Brocade Communications Systems, Inc. (the “Company” and
together with the Executive hereinafter collectively referred to as the
“Parties”) as of the date last signed below.
WHEREAS, the Parties previously entered into a Change of Control Retention
Agreement (the “Agreement”) effective as of [EFFECTIVE DATE OF EXISTING
AGREEMENT] (the “Effective Date”);
WHEREAS, Section 9 of the Agreement generally provides that the Agreement shall
remain in effect until the three (3) year anniversary of the Effective Date (the
“Term”), and may be extended upon mutual written consent of the Executive and
the Company; and
WHEREAS, the Parties desire to extend the Term as set forth in this Amendment.
NOW, THEREFORE, in consideration of the foregoing, the Parties agree that the
Agreement is hereby amended as follows:


1.Term. Section 9 of the Agreement is hereby amended and replaced in its
entirety as follows:
9.    Term. This Agreement shall remain in effect until November 2, 2019 (the
“Term”), and may be extended upon mutual written consent of the Executive and
the Company (as authorized by the Compensation Committee or Board); provided,
however, the Term shall be automatically extended without any further action if
the Company has entered into a definitive agreement regarding a Change of
Control (a “Pending Transaction”) until (i) twelve (12) months following the
consummation of such Pending Transaction or (ii) such definitive agreement has
terminated pursuant to its terms without a Change of Control occurring.
Notwithstanding the foregoing, the acceleration provision set forth in Section
2(c)(v) hereof with respect to equity awards granted prior to the expiration of
the Term (or any extension thereof) shall survive expiration of the Term (and
any duly authorized extension thereof).
2.Full Force and Effect. To the extent not expressly amended hereby, the
Agreement shall remain in full force and effect.
3.Entire Agreement. This Amendment and the Agreement constitute the full and
entire understanding and agreement between the Parties with regard to the
subjects hereof and thereof. This Amendment may be amended at any time only by
mutual written agreement of the Parties.
4.Counterparts. This Amendment may be executed in counterparts, all of which
together shall constitute one instrument, and each of which may be executed by
less than all of the Parties to this Amendment.
5.Governing Law. This Amendment will be governed by the laws of the State of
California (with the exception of its conflict of laws provisions).





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the Parties has executed this Amendment, in the case
of the Company by its duly authorized officer, as of the date set forth above.
 
 
BROCADE COMMUNICATIONS SYSTEMS, INC.
 
 
 
Dated:                                 , 2016
 
By                                                                                   
 
 
 
 
 
EXECUTIVE
 
 
 
Dated:                                 , 2016
 
                                                                                        
 
 
[NAME OF EXECUTIVE]




